OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Group Election
 
Applicants’ response and election of Group I (Reproductions 1.1 – 1.8) received on 09 April 2021, is acknowledged. 
 
Group II (Reproductions 2.1 – 2.8) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected designs, applicant having elected without traverse in the reply filed on 09 April 2021. 

Objection – Specification 
 
Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II).
 
Specifically: Reproductions 1.7, 1.8 are both described simply as “perspective”, however each of these views shows the design from a different angle.
The descriptions of reproductions 2.1 – 2.8 must be canceled for being directed towards a non-elected embodiment.
 
Therefore for clarity, the descriptions of the reproductions should be amended. Suggested language for reproductions 1.7 and 1.8 follows:
 
--1.7 : Bottom Perspective
1.8 : Top Perspective--


Claim Refusal – 35 U.S.C. 112
 
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
 
The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

Portions within the ends of the host for televisions are indefinite and nonenabling, as multiple interpretations of the design are possible due to the limited disclosure of these details. Specifically, the 


    PNG
    media_image1.png
    384
    798
    media_image1.png
    Greyscale


The applicant may overcome this refusal by removing the indefinite features from within the scope of the claimed design. This may be accomplished by either reducing these features to broken line, or by adding a translucent color overlay to the unclaimed features. If the applicant follows this suggestion, a broken line statement must also be inserted into the specification, following the descriptions of the reproductions but preceding the claim. Examples of appropriate broken line statement might read: “The broken lines, and regions surrounded on all sides by broken lines, depict portions of article that form no part of the claimed design.” OR “The portions of the article shown with color overlay form no part of the claimed design.” or similar. (for example, if a color overlay is used, the applicant might specify which color is being referred to for greater clarity). It is recommended that any color overlay be translucent in order to avoid an amended disclosure that might fail to comply with the original description of the claim, thereby necessitating a final refusal under 35 U.S.C. 112. If broken lines are added, the interior rim of the region darkened in the above illustration, as well as the lozenge-shaped interior hole, should both be converted to broken line.

As both the original drawing disclosure as well as the foreign priority are lacking any shading or photographic disclosure to establish precedent for an amendment, the applicant is discouraged from providing such an amendment as it might necessitate a final refusal under 35 U.S.C. 112(a) for failing to comply with the original description requirement. 

Conclusion
The claim stands refused under 35 U.S.C. 112(a) and (b).
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
 
When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.
 
The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 

 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922